Title: From Stephen Brown to John Quincy Adams, 18 September 1826
From: Brown, Stephen
To: Adams, John Quincy,Quincy, Josiah, III


				
					
					Boston. Seper. 18. 1826.
				
            Sales of Stocks, by Order of the Executors, on the Estate of John Adams late of Quincy decd.13.Shares.Middlesex Canal@$2603380—5"West–Boston Bridge2951475—54"Massts. fire & Marine Ins. Officepar.2700—1 perCt advce272727—10"New England—Ins. Office1000.5 perCt adce.50.1050—10"Boston Bank@ $78 1/4782.505"Boylston Market50012 perCt adce.60560—5"" "50012 1/2 adce.62.50562.5010"" " "1000—12 perCt adce.1201120—9"Massts. Bankpar $25022509 1/2 perCt adce205.312455.3112"American Bank12002 1/2 perCt adce301230—$15342.31ChargesAdvertising Sales5.paid Mr Knapp 3 transfers of Market Shares3—Commissions36.8844.88$15297.43Errors ExceptedStepn. Brown AuctioneerBoston Sepr. 18. 1826.
            
            The Honl. John Q Adams.Bill of purchase8632.Cash deposited in US. Branch Bank.6665.43$15297.43Amount Sales at Auctionper. Account Sales Annexd.$15297.43S Brown AuctrBoston Sepr. 18. 1826—This may Certify, to Whom it may Concern, that Mr James H Foster, purchasd. at the Sale of the Aforesaid Stocks, & after Said Sale, informd me he had purchasd a part of them for the Honle. John Quincy Adams——Viz.
            
            13Shares.Middlesex Canal@$2603380—5"West Boston Bridge2951475.54"Massts. fire & Marine Ins. Officepar2700—1 perCt adce272727—10"New–England Ins. Office10005 perCt adce.501050.$8632—
				
					Stepn Brown Auctioneer
				
				
			